Citation Nr: 1752227	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation prior to November 7, 2016, and an evaluation in excess of 10 percent after November 7, 2016, for anterior cruciate ligament (ACL) tear and left knee instability, status post arthroscopy with partial meniscectomy and ACL reconstruction with allograft.

2.  Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1996 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The effective date claim is addressed in the REMAND section of this decision and is REMANDED to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

At no point during the period on appeal was the Veteran's left knee flexion limited to 45 degrees or less or his left knee extension limited to 10 degrees or more due to his service-connected ACL tear and left knee instability; however, the service-connected left knee condition was manifested by pain on movement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, and no higher, for an ACL tear and left knee instability, have been met for the period prior to November 7, 2016.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2017).

2.  The criteria for an evaluation in excess of 10 percent have not been met for an ACL tear and left knee instability for the period beginning November 7, 2016.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran claims entitlement to a compensable evaluation prior to November 7, 2016, and an evaluation in excess of 10 percent after November 7, 2016, for anterior cruciate ligament (ACL) tear and left knee instability, status post arthroscopy with partial meniscectomy and ACL reconstruction with allograft.  
He is currently evaluated as 0 percent disabled prior to November 7, 2016 and 10 percent disabled thereafter, based upon limitation of flexion, pursuant to Diagnostic Code (DC) 5260.  See 38 C.F.R. § 4.71a, DC 5260.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.   Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent) evaluation is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.   

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   Furthermore, the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Finally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

The Veteran was afforded a VA examination for his left knee in February 2012.  His left knee range of motion, in terms of flexion and extension, was measured and recorded as normal, for VA disability compensation purposes.  The examiner tested for instability of the left knee and no objective evidence of any was found.  An asymptomatic meniscus condition was noted.  The Veteran was afforded another VA examination in November 2016.  That examiner also measured and reported the Veteran's left knee range of motion.  Though flexion and extension were limited, the examiner indicated that the ranges were still normal, for the Veteran, because of his severe obesity body habitus and general physical deconditioning.  In other words, the examiner seemed to indicate that the Veteran's range of motion was limited due to his size, not his knee condition.  And on that point, the Board notes that the Veteran's right knee range of motion was just as limited as his left knee range of motion, which supports the conclusion that weight, and not the left knee ACL injury, was the cause of those limitations.  Again, instability was not found on examination. 

All evidence considered, the Board finds that the Veteran has suffered from some painful motion of his left knee throughout the period on appeal.  His complaints of such pain are relatively consistent throughout the period on appeal.  The currently assigned 10 percent evaluation should thus be assigned for the period prior to November 7, 2016.  To that extent, the appeal is granted.

However, even taking into account the DeLuca factors, there is no objective evidence of flexion limited to 30 degrees or less, any knee instability, or any other left knee-related symptoms at any time during the period on appeal that would give rise to an evaluation of more than 10 percent under DC 5260 at any time during this appeal.  There is also no evidence of ankylosis (DC 5256), dislocated semilunar cartilage (DC 5258), extension limited to 15 degrees (DC 5261), or impairment of the tibia and fibula (DC 5262).  

In this case, the Board finds no basis for separate evaluations for extension and flexion of the left knee, given the range of motion findings described.  The examiner also finds no basis for separate evaluations for instability and arthritis.  Although the Veteran has complained of instability, his VA examinations have not shown instability objectively, and the Board is thus unable to conclude that there is instability that is slight in degree and would warrant a separate 10 percent evaluation under DC 5257.  See 38 C.F.R. § 4.31.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable, 10 percent evaluation prior to November 7, 2016 for anterior cruciate ligament (ACL) tear and left knee instability status post arthroscopy with partial meniscectomy and ACL reconstruction with allograft, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent as of November 7, 2016 for anterior cruciate ligament (ACL) tear and left knee instability, status post arthroscopy with partial meniscectomy and ACL reconstruction with allograft, is denied.
REMAND

The Board finds that there exist two matters with regard to the claim for an earlier effective date for the grant of service connection for PTSD that must be resolved prior to its adjudication of this claim.

First, the most recent issuances from the RO contain contradictory information as to the precise effective date assigned.  The November 2016 rating decision, as with all prior issuances, lists that the date is June 29, 2012.  The simultaneously issued Supplemental Statement of the Case, however, indicates an effective date of January 27, 2012.  This latter date was, perhaps not coincidentally, also the date of an earlier denial of service connection for PTSD, and the Board cannot rule out the possibility of a typographical error.  However, the Board also does not want to presume that.  Upon remand, clarification of this effective date is requested.

Second, the Board acknowledges the PTSD diagnosis from a VA treatment report dated June 29, 2012.  The claims file, however, contains significant documentation of psychiatric symptomatology prior to that date, apparently dating back to 2006.  It is not clear to the Board whether such earlier findings are reflective of an earlier diagnosis of PTSD, for purposes of assigning an effective date.  The Board therefore finds that the best recourse in this situation would be to request a retrospective mental health opinion as to the onset date of PTSD.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).

Accordingly, this case is REMANDED for the following action:

1.  The AOJ must review the claims file to ascertain whether the June 29, 2012 effective date for the grant of service connection for PTSD listed in the November 2016 Supplemental Statement of the case - which is at odds with the rating decision issued the same day, as well as earlier issuances - is accurate or instead reflects a typographical error.  Documentation of this determination must be added to the claims file.

2.  Then, the claims file must be forwarded to a VA psychologist or psychologist for a retrospective opinion addressing the following questions: 1) was a diagnosis of PTSD appropriate prior to June 29, 2012; and 2) if so, what was the approximate date of onset?  In reaching this determination, the specialist is requested to consider earlier records of mental health treatment, apparently dating back to 2006.  All opinions must be supported by a rationale.

3.  Then, the claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


